Name: Commission Implementing Regulation (EU) 2017/2207 of 29 November 2017 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  miscellaneous industries;  trade;  Asia and Oceania
 Date Published: nan

 30.11.2017 EN Official Journal of the European Union L 314/31 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2207 of 29 November 2017 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), Having regard to Council Implementing Regulation (EU) No 412/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitely the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (2), and in particular Article 3 thereof, Whereas: A. PREVIOUS PROCEDURE (1) On 13 May 2013 the Council imposed a definitive anti-dumping duty on imports into the Union of ceramic tableware and kitchenware (tableware) originating in the People's Republic of China (the PRC) with Implementing Regulation (EU) No 412/2013 (the original Regulation). (2) In the original investigation a large number of exporting producers from the PRC made themselves known. As a result the Commission selected a sample of Chinese exporting producers to be investigated. (3) The Council imposed individual duty rates on imports of tableware ranging from 13,1 % to 23,4 % on the sampled companies, and a weighted average duty of 17,9 % on other cooperating companies not included in the sample. In addition, a duty rate of 36,1 % was imposed on imports of tableware from all other Chinese companies. (4) Article 3 of Implementing Regulation (EU) No 412/2013 states that where any new exporting producer of tableware in the PRC provides sufficient evidence to the Commission that: (1) it did not export to the Union ceramic tableware and kitchenware during the investigation period from 1 January 2011 to 31 December 2011 (the investigation period); (2) it is not related to any of the exporters or producers in the PRC which are subject to the anti-dumping measures imposed by that Regulation; and (3) it has actually exported to the Union the product concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union; then Article 1(2) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, in this case the weighted average duty rate of 17,9 %. B. REQUESTS FOR NEW EXPORTING PRODUCER TREATMENT (5) Four companies came forward after the publication of Regulation (EU) No 412/2013 claiming that they met all three criteria set out above in recital 4 and provided supporting evidence. (6) All four companies were manufacturers and exporters of the product concerned. (7) Three of them already existed during the original investigation but claimed that they did not export the product concerned to the Union at that time. (8) The fourth company claimed that it did not exist during the original investigation period and therefore could not have exported during the investigation period. (9) The Commission analysed the evidence submitted by all the four companies and found that they meet the three criteria to be considered as new exporting producers. Consequently, their names should be added to the list of cooperating companies not included in the sample in Annex I to Regulation (EU) No 412/2013. (10) The Commission informed the four companies and the Union industry of these findings and they were given an opportunity to comment. No comments were received. (11) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 The following companies shall be added to the list of exporting producers from the People's Republic of China in Annex I to Implementing Regulation (EU) No 412/2013: Company TARIC additional code Fujian Dehua Huamao Ceramics Co., Ltd C303 Fujian Dehua Jiawei Ceramics Co., Ltd C304 Fujian Dehua New Qili Arts Co., Ltd C305 Quanzhou Dehua Hengfeng Ceramics Co., Ltd C306 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 412/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitely the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (OJ L 131, 15.5.2013, p. 1), as last amended by Commission Implementing Regulation (EU) No 803/2014 of 24 July 2014 adding four companies to the list of producers from the People's Republic of China listed in Annex I of Regulation (EU) No 412/2013 (OJ L 219, 25.7.2014, p. 33).